Title: To Thomas Jefferson from Gouverneur Morris, 28 December 1790
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
London 28 Decr. 1790

This will accompany what I had the Honor to write on the twenty fourth. In the Afternoon of that Day I received a Note from Mr. Burgess appointing an Hour of the twenty fifth for an Interview with the Duke of Leeds. I attended, but something or  other kept his Grace away. The twenty sixth I received a note apologizing for the Disappointment and requesting my Attendance the twenty seventh. I waited on him again. A Note had been sent informing me that a severe Indisposition kept the Duke at Home, but this I did not receive in Season to prevent the Visit. Mr. Burgess therefore mentioned to me the Contents of it. The Duke it seems wished if I had any Communications to make before I went to Paris that they should come thro Mr. Burgess. I told him that, as he well knew, I had to make none and only put myself in the Way of receiving them. He said the Business remained as it was when he last spoke to me; that he could now say however the Duke had a Person in his Eye to be sent to America. I told him carelessly that I had heard Mr. Elliott was appointed. He said no Appointment had been made; it would be improper untill they should have determined what such Person was to do. I smiled at this and he was a little confused. He said they wished to make their Communications thro me and hoped I should be again in London next Spring. I told him that perhaps I might, but that was of no Consequence, they could easily find a Channel of their own.
There was Nothing in this which at all surprized me. It needs no Comment and is indeed exactly what I expected. Next Spring they will know better what to look for from their present Negotiations. Their intended Appointment of Mr. Elliot was during the Heighth of the Armament. He, on being spoken to, thought the Affair was concluded and mentioned it to his Friends. One of them told me of it. At that Time he was to have gone out immediately, but the whole Affair is now suspended.
